Citation Nr: 9904333	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-04 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic recurrent tendonitis of the abductor pollicis longus 
tendon as the result of repetitive of motion injury with pain 
over the metacarpal phalangeal joint.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from March 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

REMAND

In a hearing officer's decision dated in February 1998, 
service connection was granted for tendonitis of the right 
thumb and wrist.  In a rating decision dated in February 
1998, the RO granted a single 10 percent evaluation for the 
disability, which it described as chronic recurrent 
tendonitis of the abductor longus tendon as the result of 
repetitive motion injury, with pain over the metacarpal 
phalangeal joint.  Under the provisions of 38 C.F.R. 
§ 4.25(b), except as otherwise provided in the rating 
schedule, disabilities arising from a single disease entity, 
e.g. arthritis, are to be rated separately.  Accordingly, the 
veteran would appear to be entitled to consideration of 
separate evaluations for tendonitis of the wrist and thumb.  
It also appears that the RO has only considered an evaluation 
on the basis of wrist disability.

The veteran's representative has asserted that the most 
recent VA examination in January 1998 was inadequate in that 
it did not assess the veteran's functional impairment in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (1998).  The Board notes that the 
evaluation of limitation of motion of the thumb is dependent 
on the veteran's ability to bring the thumb to within two 
inches of the transverse fold of the palm.  38 C.F.R. 
§ 4.71a; notes preceding Diagnostic Code 5216, Diagnostic 
Code 5224 (1998).  On the January 1998 examination the 
examiner did not report whether the veteran could bring her 
thumb to within two inches of the transverse fold of the 
palm.

The veteran has asserted that she has been forced to leave 
several jobs because of her service-connected disability.  
This contention raises the question of entitlement to an 
extra-schedular evaluation.  38 C.F.R. § 3.321 (1998).  The 
United States Court of Veterans Appeals has held in similar 
circumstances that VA has a duty to invite the veteran to 
submit employment records documenting the impact of the 
service connected disability on the veteran's ability to 
maintain employment.  Spurgeon v. Brown, 10 Vet. App. 194 
(1994).

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment she has received for 
disabilities of the right wrist or thumb.  
The RO should then take all necessary 
steps to obtain those records not already 
part of the claims folder and associate 
them with that folder.

2.  The RO should invite the veteran to 
submit any employment records showing the 
impact of her service connected right 
wrist and thumb disabilities on her 
employment.

3.  The veteran should be afforded an 
appropriate examination to evaluate her 
right wrist and thumb disabilities.  She 
should be advised that this examination 
is necessary to evaluate her claim, and 
that a failure to report for the 
examination could result in a denial of 
her claim in accordance with 38 C.F.R. 
§ 3.655 (1998).  The examiner should 
review the claims folder prior to the 
examination.  The examiner is asked to 
determine whether the right wrist or 
thumb exhibit weakened movement, excess 
fatigability, or incoordination, and such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner is specifically requested to 
report whether the veteran can touch the 
transverse fold of the palm with her 
thumb.  If she is not able to do so, the 
examiner should report how close to the 
transvers fold of the palm the veteran is 
able to bring her thumb.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should then readjudicate the 
veteran's claim, and consider whether the 
veteran is entitled to separate 
evaluations for disability of the right 
wrist and thumb.  The RO should also 
consider whether the claim warrants 
referral for consideration of an extra-
schedular rating in accordance with the 
provisions of 38 C.F.R. § 3.321.  If the 
benefits sought on appeal remains denied 
the RO should issue a supplemental 
statement of the case showing its 
consideration of entitlement to an extra-
schedular evaluation and separate 
evaluations for the disabilities of the 
right wrist and thumb.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 Department of Veterans Affairs

